Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending and are presented for this examination.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 01/30/2020 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Okatsu (JP2013049895).
As for claim 1, Okatsu discloses a high strength welded steel pipe with TS >550 MPa (Page 1 paragraph 2 line 1).  Since seam welding is welding on the inner and outer surfaces by submerged arc weld (Page 9 paragraph 7, lines 1-2), the high strength welded steel pipe supports instant claimed longitudinal seam welded steel pipe.
Table 1 (paragraph [0078]) illustrated Steel Type C which is the chemical compositions of a base metal of the steel pipe comprising C=0.038, Si=0.07, Mn=1.45, Al=0.005, Nb=0.03, Ti=0.007, Ni=0.2 and Cr=0.15. Hence, all cited compositions are within presently claimed chemical composition of a base material of the steel pipe.
Table 4 (paragraph [0085]) illustrate weld metal Steel No 3 of Steel Type C as base metal comprising C=0.07, Si=0.31, Mn=1.57, Al=0.02, Nb=0.014, Ti=0.021, O=0.03, N=0.005, Ni=0.16, Cr=0.13.  Hence, all cited compositions are within presently claimed chemical compositions of a weld metal of the steel pipe.
Regarding instant claimed Pcm in the weld metal, same weld metal Steel No 3 (Table 4) discloses Pcm=0.182 (last column of Table 4). Using chemical composition of weld metal Steel No 3, Ceq=0.368, %Al/%O =0.02/0.03=0.67, α’  = 14.3.  Hence, steel No 3’s Pcm, Ceq,  %Al/%O and α’  are within presently claimed Pcm, Ceq,  %Al/%O and α’  .
Regarding instant claimed TS of the based metal, Table 5 Steel No 3 has TS=587 MPa, hence within presently claimed TS range.
Hence, Okatsu anticipated instant claim 1.
As for claims 3 and 8,  Table 5 (paragraph [0089]) illustrates same Steel No 3 as weld metal of the steel pipe has acicular ferrite 91%, MA (island martensite)=3%.  Hence, meeting instant claimed wherein clause microstructure.
It is noted Steel No 3 does not have EBSD grain size which is an inherent property of claimed weld metal. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product.  See MPEP 2112.01.  In the instant case, due to same chemical compositions and same microstructure of weld metal of the steel pipe as illustrated by Steel No 3 (Table 4 and 5), instant claimed EBSD grain size is expected absent evidence of the contrary.
As for claims 6, 14-17, Table 5 (Last column) illustrated charpy absorption energy at -20 C for Steel No 3 is 175 J.  Since charpy absorption energy increases as temperature increases, instant claimed charpy absorption energy at -10 C being 100 J or more is expected.
As for claims 7, 18-20, using steel No 3 having O=0.03%, instant claimed operating temperature 1300x%O-60=-21 C.  Since charpy absorption energy at -20 C for Steel No 3 is 175 J, instant claimed charpy absorption energy at -21 C being 100 J or more is expected.
As for claims 4, 9-10, instant claimed wherein clause which is inherent property is expected due to same composition and same microstructure of weld metal and base metal.
As for claims 5,11-13, instant claimed wherein clause which is inherent property is expected due to same composition and same microstructure of weld metal and base metal.

Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by JP’491 (JP5857491B2).
	As for claim 1, JP’491 discloses steel pipe in which seam portion is welded by submerged arc welding after a steel plate is cut into 3000 to 12000 mm in the longitudinal direction and made into a steel pipe.  Hence, it supports instant claimed longitudinal seam welded pipe.
Table 1 below illustrated chemical composition of the based metal of steel pipe (Table 1 Base metal Sample J) all within presently claimed compositions ranges. 
Table 1
Element
Applicant
(weight %)
JP’491 et al.
(weight %)
Table 1 Base Metal J
Paragraph [0110])
Within
(weight %)
C
0.01-0.1
0.055
0.055
Si
<-0.5
0.2
0.2
Mn
0.5-2
1.05
1.05
P
<=0.015
0.007
0.007
                  S
<=0.01
0.007
0.007
Al
<0.01
0.003
0.003
                  Ti
0.005-0.03
0.012
0.012
N
0.002-0.006
0.004
0.004
O
<=0.005
0.0018
0.0018
Mg
0-0.01
0
0
Ca
0-0.005
0.0021
0.0021
Ni
0-0.6
0
0
Cr
0-0.5
0.2
0.2
Cu
0-0.5
0
0
Mo
0-0.4
0.2
0.2
Nb
0-0.06
0
0
B
0-0.002
0.0015
0.0015
V
0-0.06
0
0


Table 2 below illustrated chemical composition of the weld metal of steel pipe (Table 6 Example 14 having same Base metal Sample J of Table 1) all within presently claimed compositions ranges. 
Table 2
Element
Applicant
(weight %)
JP’491 et al.
(weight %)
Table 6 Example 14 paragraph [0125]
Within
(weight %)
C
0.03-0.1
0.068
0.068
Si
0.03-0.5
0.26
0.26
Mn
0.5-2
1.3
1.3
P
<=0.015
0.008
0.008
                  S
<=0.01
0.0053
0.0053
Al
0.001-0.03
0.012
0.012
                  Ti
0.005-0.04
0.023
0.023
N
0.002-0.006
0.0056
0.0056
B
0-0.035
0.0026
0.0026
O
0.015-0.055
0.028
0.028
Ni
0-0.6
0.16
0.16
Cr
0-0.5
0.14
0.14
Cu
0-0.5
0.05
0.05
Mo
0-0.4
0.21
0.21
V
0-0.06
0.001
0.001
Ca
0-0.005
0.0014
0.0014
Mg
0-0.01
0
0
Nb
0-0.06
0.001
0.001


	Table 7 (paragraph [0127] discloses TS of base metal is 512 MPa for Steel No 14 using base metal Sample J.
Regarding presently claimed Pcm, Ceq, α’ and %Al/%O , using same Sample 14 compositions (Table 6), Pcm=0.181. Ceq=0.37, α’=22 and %Al/%O=0.428.  Hence, Pcm, Ceq, α’ and %Al/%O are within claimed Pcm, Ceq, α’ and %Al/%O ranges.
Hence, JP’491 anticipated instant claim 1.
As for claim 2, using %O=0.028 and α’=22 for Sample 14, instant claimed α’ being 22, hence it is between (1000x%O-10) to (1000x%O+1).
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/486,991. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim inventions claim a longitudinal seam welded steel pipe having similar chemical composition of a base metal, TS of the base metal and similar chemical compositions of a weld metal of the steel pipe as well as similar Pcm, Ceq, α’ and %Al/%O ranges.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/